Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is a duplicate of newly written claim 31.  Claim 26 should be cancelled since it has been rewritten into independent claim 31.
	Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamae, et al. (JP 2016124648 A) in view of Nagarajan et al. (2018/0346285).
Claims 16 and 29: Miyamae discloses the use of a drive engine arrangement for an elevator system having a drive engine (IPM, i.e., and interior permanent magnet motor shown in fig. 1) for driving suspension traction means (104) for displacing an elevator car (106), a fan (204A, 204B) for generating fluid flow for cooling the drive engine, and a sensor (205) for generating an indication of an operating condition of the fan (see "condition of cooling fan" in translation) based upon the sensed signal. Miyamae does not show the use of a fluid flow sensor to generate an indication of the fan based on the fluid flow. Nagarajan et al. show the use of airflow to ascertain the condition of a cooling fan (see paragraph [39]). It would have been obvious to one of ordinary skill in the art  at the time the invention was filed, to combine the teachings of Miyamae and Narajan et al. The motivation would be to more accurately distinguish or indicate the fan operating condition  (as suggested by Nagarajan et al. paragraph [39]).
Claims 17 and 18: Official Notice is hereby taken that the use of a switch activated by a deflectable flap is well known (assuming arguendo, and for Applicant's convenience, please see Joshi, 2006/0130663, paragraph [0030]).
	Claims 19 and 20: The location of the attachment of the fluid flow sensor is functionally equivalent to the teachings of the combined Miyamae and Nagarajan et al.  That is, since the purpose of the combination is to determine the condition of the fan.
Claim 21: Miyamae shows that the sensor (205) is separate from the drive circuitry (from 101).
Claims 22 and 27: Miyamae shows a temperature sensor (205).
Claim 23: All limitations have been discussed supra with respect to claim 16 except the controller. Miyamae shows controller 201.

Claim 25: Nagarajan et al. state: “.. the use of a range of various values or thresholds” which equates with Applicant's "reference signal value.” (paragraphs [34-35]).
Claim 28: Miyamae shows that the elevator control 201 has both fan control (for determining status of the fan) and controls the elevator (see translation).
	Claim 30: The Examiner maintains that one of ordinary skill would think to retrofit a fan monitoring system within a preexisting elevator installation. The motivation would be to provide fan monitoring without the necessity of replacing the entire elevator system. Thus, Official Notice is hereby taken that retrofitting a sensor in an elevator installation is extremely well known (assuming arguendo, and for Applicant's convenience, please seeTyni 2008/0230326, paragraph [0051]).

Allowable Subject Matter
Claim 31 is allowed.

Response to Arguments
Applicant’s arguments, see remarks, filed 11/25/2020, with respect to the rejection(s) of claim(s) 16-25 and 27-30 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miyamae in view of Nagarajan et al.
Claim 31 has been allowed.  With respect to claims 16-25 and 27-30, the examiner believes the limitation are met by the prior art.  The claims are broadly written and interpreted in such a manner.  

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF4/15/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837